I think the record fails to show the existence of a common law marriage because it is not sufficiently shown that the parties were competent and qualified to enter into a common law marriage. If either party had a living spouse a common law marriage could not be *Page 410 
consummated. The record showed conclusively that the parties were not husband and wife as the result of a ceremonial marriage. Witness Hurlbert testified that Nathaniel had a wife and child "down the State." If this was true he was not competent to effect a common law marriage with Daisy Orr.
ELLIS, C.J., concurs.